UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :
                                              Plaintiffs, :
                                                              :   15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :        ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 16, 2020, Plaintiffs filed a letter regarding the relevance of

testimony relating to the December 11, 2012 deferred prosecution agreement between the United

States Department of Justice, HSBC Holdings PLC, and HSBC Bank USA, N.A. It is hereby

        ORDERED that, to the extent that the proposed depositions seek to address the topic of

the December 11, 2012 deferred prosecution agreement between the United States Department of

Justice, HSBC Holdings PLC, and HSBC Bank USA, N.A., the deposition notices are quashed as

irrelevant. To the extent that Plaintiffs seek non-public information relating the size of HSBC

Holdings PLC, and HSBC Bank USA, N.A., such information may be acquired by interrogatory.

It is further

        ORDERED that, by April 10, 2020, Plaintiffs shall file on ECF a letter identifying the

disputed 30(b)(6) deposition topics, and providing as attachments to the letter the disputed

notices. It is further

        ORDERED that, by April 16, 2020, the parties shall file a joint letter on ECF, not to

exceed two pages, providing the parties’ positions and legal support as to whether Plaintiffs
are entitled to inquire about conversations Defendants had with the Government under Federal

Rule of Evidence 410(a)(4) or otherwise.

Dated: April 8, 2020
       New York, New York




                                               2
